UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: December 31 Date of reporting period: June 29, 2007 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspective Thrivent Real Estate Securities Fund 4 Thrivent Diversified Income Plus Fund 6 Shareholder Expense Example 8 Schedules of Investments Thrivent Real Estate Securities Fund 9 Thrivent Diversified Income Plus Fund 12 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Notes to Financial Statements 26 Financial Highlights 36 Additional Information 38 Dear Shareholder: We are pleased to provide you with the semiannual report for the six months ended June 29, 2007 for the Thrivent Real Estate Securities Fund and the Thrivent Diversified Income Plus Fund. In this report, you will find detailed information about each of these Funds, including performance highlights, overall market conditions and management strategies during the six-month period. In addition, Thrivent Financials Chief Investment Officer, Russ Swansen, reviews the larger economic environment in his Economic and Market Review. The six-month period proved a rewarding one for investors generally. Bolstered by relatively low interest rates, stronger than expected corporate profits and surging economic growth overseas, stocks  both domestic and international  posted excellent results. Bonds garnered more modest returns consistent with their lower risk profiles but still performed well. But within the larger story of strong market performance is a subplot involving changing leadership among asset classes. For example, for the first time in many years, large-company stocks appear to be wrestling leadership from smaller-company stocks. Also, real estate equities, after spectacular performance for several years, appear to be cooling. How can a busy person keep up with all these financial market moving parts so that his or her portfolio is well positioned? The Thrivent Investment Strategy Committee can help you achieve this goal with its ongoing asset allocation strategies that are embedded in the Thrivent Asset Allocation Funds and Thrivents tactical model portfolios called Tilts . We aim for simple, honest, transparent investment guidance to help you better navigate ever-changing markets and reach your most important financial goals. Good advice, a well thought out long-term plan and a disciplined approach can make all the difference. Be sure to contact your Thrivent Financial representative if you have any questions or concerns with your portfolio. Supporting Your Most Important Financial Goal: Retirement Whether saving for retirement or structuring accumulated assets for income generation in retirement, proper advice and guidance for this important goal is critical. At Thrivent Financial for Lutherans, we seek to provide you, the shareholder, with the financial confi-dence and security you need to live the life you want in retirement. Our asset management capabilities position us well to structure and monitor an investment course that can help you reach your retirement goals. Whether you seek an aggressive approach for long-term growth or a conservative plan for near-term income, Thrivent Financial has the resources to help. Relevant, honest financial advice with the products and services that can help you achieve the retirement youve worked so hard for-thats our goal. A Strategy that Fits Your Retirement Needs We have the investment solutions and a money management philosophy uniquely tailored to support our members. Critical among these solutions is our strong belief in asset allocation and overall portfolio balance. Studies have shown that strategic asset allocation (the mix of investments in an overall portfolio) can be the major determinant of how well your portfolio will fare over the long term. Furthermore, success in investing or making retirement assets last longer is often dependent on achieving growth by investing in stocks. A sound asset allocation strategy can reduce the risk of investing in more volatile stocks by diversifying among different types of stocks (large and small, international and domestic, value style and growth style, etc.) as well as bonds and real estate securities. Consider the following:  Thrivent Financial associates are equipped with leading-edge tools and advice to build and support ongoing asset allocation strategies.  Each fund is strictly managed to its individual investment objective to best support asset allocation.  Finally, our Thrivent Asset Allocation Funds are customized to risk tolerance levels to provide a simple and smart method of investing. Thrivent Diversified Income Plus Fund Thrivent is proud to offer a dividend-oriented Fund to our valued investors. The Thrivent Diversified Income Plus Fund seeks a high current yield for income and secondarily, potential growth in the form of capital appreciation through an optimized asset allocation mix of high-yield bonds, real estate equities, dividend producing stocks and high-quality fixed-income investments. With life spans growing ever longer and the specter of inflation taking a bite out of fixed-income portfolios, the Thrivent Diversified Income Plus Fund can provide valuable equity exposure and the potential growth your portfolio needs in retirement without the level of volatility that comes with many stock funds. Generating total return primarily from reinvesting dividends can provide a smoother growth track for your investment than sole reliance on more volatile security price gains. Contact your Thrivent Financial representative for more information. Our Commitment to You We remain committed to providing our shareholders with the guidance and solutions they need to prepare for retirement and to achieve their goals. Thank you for continuing to turn to us for your financial solutions. We very much value you and your business. Sincerely, Pamela J. Moret President and Trustee Thrivent Mutual Funds Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus contact a registered representative or visit www.thrivent.com . 1 Stocks and bonds generally posted positive returns during the six-month period ended June 29, 2007, as investors mulled conflicting signals on the direction of the markets and the economy. These signs not only included shifts in the economys growth rate, a spike in interest rates and a continued slump in housing, but also a strong labor market, brisk consumer spending and impressive corporate profits. U.S. Economy The nations gross domestic product (GDP) fell from a 2.5% annual growth rate in the fourth quarter of 2006 to a 0.6% annual rate in the first quarter of 2007, the weakest rate of expansion in four years. Preliminary indications for the second quarter suggest a rebound in activity from the depressed first quarter level but expectations are for GDP growth to remain below trend, weighed down by more modest increases in consumer spending. Stable employment and reasonable income gains are being offset by stubbornly high energy prices and ongoing softness in housing. The housing market showed few signs of recovery. Annualized sales of existing homes declined 2.6% in April, and in May they fell more than 10% from the previousyear level, the lowest since 2003. Annualized sales of new homes increased 16.2% in April, with the largest increase in the South, but they declined 1.6% in May. The May new home sales total was down nearly 16% from the total a year earlier. Higher levels of business spending have offset much of the negative impact of the housing slowdown and a lower dollar is improving export sales as other economies pick up some growth momentum. Inventories are also a bit low and restocking should lead to better domestic growth. Inflation and monetary policy Excluding the volatile prices of food and energy, the core Consumer Price Index (CPI) advanced at a 2.1% annual rate during the first five months of 2007, following a 2.6% rise in all of 2006. Headline inflation accelerated during the period. The CPI rose at a 5.5% annual rate for the first five months of 2007, compared with a 2.5% rate for all of 2006, primarily as the result of a rebound in energy prices. The Federal Reserve has opted to maintain its policy stance, with indication of lowering the Fed Funds rate from its present level of 5.25% . After the Feds June meeting, policymakers said a sustained moderation in inflation pressures has yet to be convincingly demonstrated. Under current circumstances, they noted, the Feds main concern remains the risk that inflation will fail to moderate as expected. Equity performance Stocks gained steadily through late February, spurred by strong corporate profits, a flurry of merger and acquisition activity, and diminishing worries about higher commodities costs, inflation and interest rates. But on February 27, a 9% slide in Chinese stocks prompted most U.S. stock indexes to fall between 3% and 4%  the worst single-day decline in nearly four years. The Chinese market plunge was a reaction to Chinese authorities moves to limit speculative investment activity in Chinese stocks. Unexpectedly strong earnings reports for the first quarter helped stocks regain their upward momentum in April and May, with many indexes at or approaching record highs. An abrupt rise in bond yields in June caused the rally to stall, though the market consolidated at a high level through the end of June. Large-company stocks narrowly outperformed small-company issues during the period. The S&P 500 Index of large-company stocks posted a 6.96% total return, while the Russell 2000 ® Index of small-company stocks recorded a 6.45% return. Growth stocks outperformed value stocks. During the period, the Russell 1000 ® Growth Index returned 8.13%, while the Russell 1000 ® Value Index posted a return of 6.23% . Sectors that performed best within the S&P 500 during the period included energy, materials, information technology, telecommunications services, and industrials, while consumer discretionary, consumer staples, and health care advanced at a more moderate rate. Financials, hurt by the rise in interest rates and the continuing troubles in the sub-prime mortgage sector, was the only S&P 500 sector to register a negative return. 2 Real estate investment trusts (REITs) had a particularly diffi-cult period due to rising rates and extended valuations, with the FTSE NAREIT Equity REIT Index posting a 5.89% return for the six months. Foreign stocks generally continued to outperform most domestic issues. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index posted an 11.09% total return in dollar terms. Fixed income performance Treasury yields were relatively stable during the period until early June, when they spiked as bond investors began to worry about a reacceleration in economic growth and, consequently, started to suspect that the Federal Reserve would not begin cutting rates as early as they expected. The rise in yields  which occurred in all but the shortest maturity lengths  eliminated the yield curve inversion (an abnormal situation in which shorter-term bonds actually pay higher yields than longer-term bonds) that had persisted for much of the last year. The six-month Treasury yield fell from 5.09% to 4.93% during the period, the 10-year yield increased from 4.70% to 5.03%, and the 30-year Treasury yield rose from 4.81% to 5.12% . Increasing yields, with a corresponding drop in prices, generally limited bonds total returns for the six months ended June 29, 2007. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 0.97% total return and the Lehman Brothers Municipal Bond Index registered a total return of 0.14% . The Lehman Brothers Government/Corporate 13 Year Bond Index registered a 2.42% total return. Below-investment-grade corporate bonds were stronger U.S. market performers during the period. The Lehman Brothers U.S. Corporate High Yield Bond Index registered a 2.87% total return. Outlook We expect economic growth to remain below average over the next few months, with inflation moderating. Gross domestic product growth should continue at around a 2% annual rate. Energy and commodities prices should moderate, and the housing market should begin to stabilize. These factors suggest consumer spending, while not robust, will be sufficient to maintain growth. We expect business spending on new plant and equipment to continue, after a number of years of below average investing in productive resources. With policymakers concerned about the potential for higher inflation, we do not expect the Federal Reserve to ease interest rates any time soon. With uncertainty in the housing market, there is a possibility that the economy could slow more than we expect or even enter a recession. As always, your best strategy is to work with your Thrivent Financial registered representative to create an investment plan based on your goals, diversify your portfolio and remain focused on the long term. 3 How did the Fund perform for the six-month period ended June 29, 2007? Thrivent Real Estate Securities Fund returned 6.08%, net of expenses, during the six-month period ended June 29, 2007. The Portfolios peer group, as represented by the Lipper Real Estate category, reported a median return of 6.06% . The Portfolios market benchmark, the FTSE NAREIT Equity REIT Index, which is without expenses, returned 5.89% . What factors affected the Funds performance? Subsequent to making an all-time high on February 7, 2007 (the day the $39 billion Equity Office Properties merger transaction was approved by shareholders), the FTSE NAREIT Equity REIT Index registered a decline of 16.60% through June 30, 2007. Many reasons have been offered to explain the negative performance of the sector during this period, including 1) real estate investment trust (REIT) stocks became overvalued, 2) dividend yields were too low, 3) rising interest rates made bonds and money market funds more competitive, 4) the overall equity market had been performing well, and 5) real estate mutual fund redemptions escalated. All of these factors contributed to the weak performance during the first half of 2007. The best performing sectors in the Fund were multifamily apartments, regional malls, lodging/resort properties, and international real estate companies. Property sectors that detracted from performance were health care properties, retail shopping centers, and self storage facilities. We benefited by having virtually no exposure in home building stocks, which have been devastated by overbuilding, rising interest rates, and a dramatic increase in foreclosures. Our two largest positive contributors to performance were Archstone-Smith Trust, one of the largest multifamily apartment REITs in the U.S., which agreed to be acquired by a private real estate company, and Starwood Hotels & Resorts, one of the premier lodging/resort companies. The Funds performance was positively influenced by its recently established exposure in international real estate companies, which helped mitigate the generally weak performance of large-capitalization U.S. REITs during the first half of 2007. What is your outlook? Despite the weak performance of REIT stocks during the first half of 2007, the underlying fundamental factors have not changed materially. Demand for office and industrial property remains strong, particularly in gateway cities and coastal locations which benefit from global trade and high barriers to development of new properties. Regional malls are enjoying high occupancy rates and steadily increasing rents, particularly in dominant centers located in major metropolitan markets. Rental demand for retail shopping centers is also buoyant, especially in affluent and densely populated Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 4 communities and neighborhoods. Multifamily apartment owners may face more competition from the single family market as a result of the oversupply of new and existing homes for sale, although affordability-constrained markets such as California, New York, and Washington D.C. enjoy exceptionally strong apartment demand. Investment demand continues to be strong for real estate across all property types, with most of the recent merger and acquisition activity occurring in the office, apartment, and lodging/resort sectors. The REIT market may continue to experience price pressure if interest rates remain above 5% as measured by the ten-year U.S. Treasury Note. We will closely monitor interest rate levels and trends to determine whether any detrimental impact is occurring in the private real estate market, which directly affects REIT stock valuations. As a result of the increased level of risk in the REIT sector, we have positioned the Fund more defensively by broadening exposure within the U.S. real estate market, while continuing to selectively increase our international real estate exposure. We believe that U.S. REIT stocks will continue to be a rewarding long-term investment, and encourage shareholders to maintain their asset allocation commitment to the real estate sector despite the recent more challenging environment. 1 Class A performance has been restated to reflect the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. The Fund primarily invests in real estate-related industries; as a consequence, the Fund may be subject to greater price volatility than a fund investing in a broad range of industries. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in fees paid by shareholders in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and FTSE NAREIT Equity REIT Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The FTSE NAREIT Equity REIT Index is an unmanaged capitalization-weighted index of all equity real estate investment trusts. It is not possible to invest directly in this Index. The performance of this Index does not reflect deductions for fees, expanses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 5 How did the Fund perform during the six-month period ended June 29, 2007? Thrivent Diversified Income Plus Fund returned 1.02% for the period. This compares with the Funds primary benchmarks, the S&P 500 Dividend Aristocrats Index, which returned 5.76%; the Lehman Brothers Aggregate Bond Index, which returned 0.98%; and the Lehman Brothers High Yield Bond Index, which returned 2.87% for the same six-month time frame. What factors affected the Funds performance? Late in the six-month period, the market began to see economic growth and consumer prices heating up. Worries about inflation, along with the realization that the Federal Reserve wouldnt begin easing rates as soon as investors had expected, drove interest rates sharply higher in June. In the equity portion, our large relative allocation to real estate investment trusts (REITs) was a substantial detractor from the Funds performance. REIT share prices fell sharply during the period because of rising interest rates and a correction in the very high valuations reached due to the Equity Office Property acquisition in the first quarter. Thus REITs dramatically underperformed the rest of the equity market, after several years of above average returns. Also hurting the Funds performance was our relatively high allocation to financial stocks, which underperformed relative to the market due to rising interest rates and ongoing troubles in the sub-prime loan sector. The Fund focuses on these traditionally high-dividend stocks in pursuing its objective of maximizing income. Rising rates also detracted from the returns of our bond holdings as well. Bond prices move in the opposite direction of interest rates, and the losses detracted from our holdings total return. High yield bonds, the main bond component in the Fund, fared best among bond sectors during the six-month period, though they lost much of their gains in June. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. Major Market Sectors represent long-term non-government holdings. The list of Top 10 Holdings excludes short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 6 What is your outlook? Although economic growth appeared to resurge in the second quarter, its unclear whether stronger growth will continue for the remainder of the year. We will be watching to see how the sub-prime mortgage situation, the housing market slump, interest and inflation rates, and other factors impact the economy. We think the Federal Reserve will abstain from changing interest rates for the rest of 2007, with the earliest possibility of a move in January 2008. The worst may be over for REITs, but their performance over the short term may not be overly positive. For that reason, we will continue to underweight our position in this sector. High yield bonds began to falter late in the period, as their yield margins over safer Treasury securities became extremely tight. Well continue to be cautious in this sector by upgrading quality and assuming a generally defensive posture. 1 Class A performance reflects the maximum sales charge of 4.5% . Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Please read your prospectus carefully. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the S&P 500 Dividend Aristocrats Index, the Lehman Brothers Aggregate Bond Index, the Lehman Brothers U.S. Corporate High Yield Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Dividend Aristocrats Index is an index which measures the performance of large-capitalization companies within the S&P 500 that have followed a managed dividends policy of consistently increasing dividends every year for at least 25 years. The index portfolio has both capital growth and dividend income characteristics, is equal-weighted and is broadly diversified across sectors. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the S&P 500 Dividend Aristocrats Index serves as a better reflection of the Funds current strategy than does the Lehman Brothers U.S. Corporate High Yield Bond Index. *** The Lehman Brothers U.S. Corporate High Yield Bond Index is an index which measures the performance of fixed-rate non-investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The composition of the Lehman Brothers Aggregate Bond Index serves as a better reflection of the Funds current strategy than does the Lehman Brothers High Yield Bond Index. *****The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 7 Shareholder Expense Example (unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and exchange fees; and (2) ongoing costs, including management fees; distribution (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2007 through June 29, 2007. Actual Expenses In the table below, the first section entitled Actual provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number from the appropriate Class line under the heading entitled Expenses Paid During Period to estimate the expenses you paid during the period. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below the stated account minimum of $1,000. This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Hypothetical Example for Comparison Purposes In the table below, the second section entitled Hypothetical provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below the stated account minimum of $1,000. This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 1/1/2007 6/29/2007 1/1/2007  6/29/2007 Ratio Thrivent Real Estate Securities Fund Actual Class A $1,000 $939 $4.73 0.99% Institutional Class $1,000 $941 $3.02 0.63% Hypothetical ** Class A $1,000 $1,020 $4.93 0.99% Institutional Class $1,000 $1,022 $3.14 0.63% Thrivent Diversified Income Plus Fund Actual Class A $1,000 $1,010 $4.51 0.91% Class B $1,000 $1,005 $10.18 2.06% Institutional Class $1,000 $1,013 $2.63 0.53% Hypothetical ** Class A $1,000 $1,020 $4.53 0.91% Class B $1,000 $1,014 $10.23 2.06% Institutional Class $1,000 $1,022 $2.64 0.53% * Expenses are equal to the Funds annualized expense ratio, multiplied by the average account value over the period, multiplied by 180/365 to reflect the one-half year period. ** Assuming 5% total return before expenses. 8 Real Estate Securities Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Diversified REITS (5.5%) Mortgage REITS (0.4%) 5,600 Colonial Properties Trust * $204,120 5,500 iStar Financial, Inc. $243,815 9,000 Crescent Real Estate 3,500 RAIT Financial Trust 91,070 Equities Company 201,960 Total Mortgage REITS 11,800 Liberty Property Trust * 518,374 1,500 PS Business Parks, Inc. 95,055 Office REITS (13.9%) 28,300 Vornado Realty Trust * 3,108,472 9,800 Alexandria Real Estate 2,000 Washington Real Estate Equities, Inc. 948,836 Investment Trust 68,000 13,700 BioMed Realty Trust, Inc. 344,144 Total Diversified REITS 26,600 Boston Properties, Inc. * 2,716,658 22,881 Brandywine Realty Trust 653,939 Financials (7.3%) 17,600 Corporate Office Properties Trust 721,776 12,000 iShares Dow Jones U.S. Real Estate 11,800 Digital Realty Trust, Inc. * 444,624 Index Fund * 927,000 18,900 Douglas Emmett, Inc. 467,586 5,000 S&P 500 Large Index Depository 15,000 Duke Realty Corporation 535,050 Receipts 751,500 13,200 Highwoods Properties, Inc. 495,000 58,563 SPDR DJ Wilshire International 6,000 Kilroy Realty Corporation 425,040 Real Estate ETF 3,806,009 11,300 Mack-Cali Realty Corporation 491,437 2,700 WisdomTree International Real 10,100 Maguire Properties, Inc. 346,733 Estate Fund # 134,352 16,487 SL Green Realty Corporation * 2,042,545 Total Financials Total Office REITS Foreign (3.1%) Real Estate Management & Development (2.4%) 10,000 British Land Company plc 267,580 54,500 Brookfield Properties Corporation 1,324,895 40,000 GPT Group 157,670 7,900 Forest City Enterprises * 485,692 10,000 Land Securities Group plc 348,241 Total Real Estate 15,000 Mitsubishi Estate Company, Ltd. 406,960 Management & Development 14,000 Mitsui Fudosan Company, Ltd. 392,397 1,600 Rodamco Europe NV 212,755 Residential REITS (17.5%) 10,000 Stockland 68,892 12,800 Apartment Investment & 12,000 Sun Hung Kai Properties, Ltd. 144,392 Management Company * 645,376 24,239 Westfield Group 408,997 47,293 Archstone-Smith Trust 2,795,489 Total Foreign 18,900 Avalonbay Communities, Inc. 2,246,832 12,100 BRE Properties, Inc. 717,409 Hotels, Resorts & Cruise Lines (2.9%) 14,800 Camden Property Trust 991,156 17,800 Hilton Hotels Corporation 595,766 7,000 Equity Lifestyle Properties, Inc. 365,330 1,000 Orient Express Hotels, Ltd. 53,400 57,300 Equity Residential REIT 2,614,599 22,900 Starwood Hotels & Resorts 8,000 Essex Property Trust, Inc. 930,400 Worldwide, Inc. 1,535,903 8,700 Home Properties, Inc. * 451,791 Total Hotels, Resorts & 8,000 Mid-America Apartment Cruise Lines Communities, Inc. 419,840 10,200 Post Properties, Inc. * 531,726 Industrial REITS (6.6%) 24,400 UDR, Inc. * 641,720 20,500 AMB Property Corporation 1,091,010 Total Residential REITS 35,400 DCT Industrial Trust, Inc. 380,904 5,500 EastGroup Properties, Inc. 241,010 58,308 ProLogis Trust * 3,317,725 Total Industrial REITS The accompanying Notes to Financial Statements are an integral part of this schedule. 9 Real Estate Securities Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Retail REITS (21.9%) 2,700 Entertainment Properties Trust $145,206 5,000 Acadia Realty Trust $129,750 10,000 Equity Inns, Inc. 224,000 10,000 CBL & Associates Properties, Inc. 360,500 16,000 Extra Space Storage, Inc. 264,000 200 Cedar Shopping Centers, Inc. 2,870 6,000 FelCor Lodging Trust, Inc. 156,180 23,900 Developers Diversified Realty 19,100 Health Care Property Corporation 1,259,769 Investors, Inc. 552,563 15,100 Federal Realty Investment Trust 1,166,626 8,500 Health Care REIT, Inc. 343,060 45,300 General Growth Properties, Inc. * 2,398,635 6,500 Healthcare Realty Trust, Inc. 180,570 5,900 Glimcher Realty Trust * 147,500 6,600 Hersha Hospitality Trust 78,012 6,500 Inland Real Estate Corporation * 110,370 6,500 Hospitality Properties Trust 269,685 46,989 Kimco Realty Corporation 1,788,871 103,183 Host Marriott Corporation * 2,385,591 17,700 Macerich Company 1,458,834 11,800 LaSalle Hotel Properties * 512,356 4,000 National Retail Properties, Inc. 87,440 16,900 Nationwide Health 3,500 Pennsylvania Real Estate Properties, Inc. * 459,680 Investment Trust 155,155 4,700 Plum Creek Timber 3,000 Ramco-Gershenson Properties Trust 107,790 Company, Inc. 195,802 21,400 Regency Centers Corporation 1,508,700 28,788 Public Storage, Inc. 2,211,494 50,900 Simon Property Group, Inc. 4,735,737 2,000 Rayonier, Inc. REIT 90,280 6,200 Tanger Factory Outlet Centers, Inc. 232,190 15,000 Senior Housing Property Trust 305,250 13,000 Taubman Centers, Inc. 644,930 17,000 Strategic Hotel Capital, Inc. 382,330 9,800 Weingarten Realty Investors 402,780 12,600 Sunstone Hotel Investors, Inc. * 357,714 Total Retail REITS 8,000 U-Store-It Trust 131,120 24,400 Ventas, Inc. 884,500 Specialized REITS (13.9%) Total Specialized REITS 18,300 Ashford Hospitality Trust 215,208 13,500 DiamondRock Hospitality Total Common Stock Company * 257,580 (cost $67,745,708) Interest Maturity Shares Collateral Held for Securities Loaned (22.8%) Rate (+) Date Value 17,397,953 Thrivent Financial Securities Lending Trust 5.360% N/A $17,397,953 Total Collateral Held for Securities Loaned (cost $17,397,953) The accompanying Notes to Financial Statements are an integral part of this schedule. 10 Real Estate Securities Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (8.3%) Rate (+) Date Value $3,205,000 Jupiter Securitization Company, LLC 5.350% 7/2/2007 $3,204,047 3,174,047 Thrivent Money Market Fund 5.010 N/A 3,174,047 Total Short-Term Investments (at amortized cost) Total Investments (cost $91,521,755) 126.5% Other Assets and Liabilities, Net (26.5%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(L) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. ETF  Exchange Traded Fund Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $5,980,013 Gross unrealized depreciation (856,141) Net unrealized appreciation (depreciation) $5,123,872 Cost for federal income tax purposes $91,521,755 The accompanying Notes to Financial Statements are an integral part of this schedule. 11 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (36.1%) Value Shares Common Stock (36.1%) Value Consumer Discretionary (3.0%) 5,400 Developers Diversified Realty 15,800 Genuine Parts Company $783,680 Corporation $284,634 18,500 Leggett & Platt, Inc. 407,925 4,800 DiamondRock Hospitality 24,700 Polaris Industries, Inc. 1,337,752 Company 91,584 21,800 Stanley Works 1,323,260 2,100 Digital Realty Trust, Inc. 79,128 21,100 VF Corporation 1,932,338 4,100 Douglas Emmett, Inc. 101,434 Total Consumer 7,700 Duke Realty Corporation 274,659 Discretionary 4,500 Education Realty Trust, Inc. 63,135 3,000 Entertainment Properties Trust 161,340 Consumer Staples (3.8%) 4,100 Equity One, Inc. 104,755 27,900 Altria Group, Inc.  1,956,906 10,500 Equity Residential REIT 479,115 12,900 Clorox Company 801,090 4,700 Extra Space Storage, Inc. 77,550 13,800 Kimberly-Clark Corporation 923,082 116,500 F.N.B. Corporation 1,950,210 31,100 Procter & Gamble Company 1,903,009 9,900 Feldman Mall Properties, Inc. 112,860 14,900 SUPERVALU, Inc. 690,168 64,293 Fiduciary/Claymore MLP 20,300 Universal Corporation 1,236,676 Opportunity Fund 1,566,177 Total Consumer Staples 143,100 First Commonwealth Financial Corporation * 1,562,652 Energy (2.1%) 10,800 First Industrial Realty 24,300 Chevron Corporation ± 2,047,032 Trust, Inc. * 418,608 11,600 Energy Income and 7,000 First Potomac Realty Trust 163,030 Growth Fund # 323,640 12,500 Franklin Street Properties 8,000 Exxon Mobil Corporation 671,040 Corporation * 206,750 32,533 Kayne Anderson MLP 13,700 General Growth Properties, Inc. * 725,415 Investment Company 1,080,421 7,800 Getty Realty Corporation 204,984 Total Energy 13,200 Glimcher Realty Trust * 330,000 11,500 Health Care Property Financials (18.2%) Investors, Inc. 332,695 51,200 American Financial Realty Trust ± 528,384 15,800 Health Care REIT, Inc. 637,688 9,100 Apartment Investment & 17,400 Healthcare Realty Trust, Inc. * 483,372 Management Company * 458,822 21,400 Hersha Hospitality Trust 252,948 3,800 Archstone-Smith Trust 224,618 1,100 Highland Hospitality Corporation 21,120 68,100 Arthur J. Gallagher & Company 1,898,628 3,100 Highwoods Properties, Inc. 116,250 52,100 Ashford Hospitality Trust 612,696 2,200 Home Properties, Inc. * 114,246 500 Avalonbay Communities, Inc. 59,440 19,100 Hospitality Properties Trust 792,459 39,000 Bank of America Corporation 1,906,710 19,600 Host Marriott Corporation * 453,152 200 BioMed Realty Trust, Inc. 5,024 45,900 HRPT Properties Trust * 477,360 2,200 Boston Properties, Inc. 224,686 4,700 Inland Real Estate Corporation 79,806 5,300 Brandywine Realty Trust 151,474 9,300 iStar Financial, Inc. 412,269 100 Camden Property Trust 6,697 4,245 Kimco Realty Corporation 161,607 1,700 CBL & Associates Properties, Inc. 61,285 25,400 Lexington Corporate 19,900 Citigroup, Inc. 1,020,671 Properties Trust * 528,320 8,100 Colonial Properties Trust * 295,245 7,800 Liberty Property Trust * 342,654 15,100 Commerce Group, Inc. 524,272 400 Macerich Company 32,968 55,000 Corus Bankshares, Inc. 949,300 5,000 Mack-Cali Realty Corporation 217,450 1,600 Cousins Properties, Inc. 46,416 1,500 Maguire Properties, Inc. 51,495 4,200 Crescent Real Estate 36,900 Medical Properties Trust, Inc. * 488,187 Equities Company 94,248 28,800 Mercury General Corporation 1,587,168 The accompanying Notes to Financial Statements are an integral part of this schedule. 12 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares Common Stock (36.1%) Value Shares Common Stock (36.1%) Value Financials  continued Industrials (2.9%) 8,800 National Retail Properties, Inc. $192,368 6,300 Avery Dennison Corporation $418,824 9,900 Nationwide Health 20,700 Brady Corporation 768,798 Properties, Inc. * 269,280 42,500 Masco Corporation 1,209,975 31,100 Omega Healthcare Investors, Inc. 492,313 42,000 McGrath Rentcorp 1,414,980 4,500 Pennsylvania Real Estate 41,900 Pitney Bowes, Inc. 1,961,758 Investment Trust 199,485 Total Industrials 5,200 ProLogis Trust 295,880 802 Public Storage, Inc. 61,610 Information Technology (0.2%) 4,000 Rayonier, Inc. REIT 180,560 6,500 Diebold, Inc. 339,300 12,900 Realty Income Corporation * 324,951 Total Information 34,758 Regions Financial Corporation 1,150,490 Technology 10,600 Senior Housing Property Trust 215,710 7,500 Simon Property Group, Inc. 697,800 Materials (0.4%) 466 SL Green Realty Corporation 57,733 8,700 PPG Industries, Inc. 662,157 33,300 Spirit Finance Corporation 484,848 3,400 Sonoco Products Company 145,554 800 Strategic Hotel Capital, Inc. 17,992 Total Materials 21,200 Sun Communities, Inc. * 631,124 200 Sunstone Hotel Investors, Inc. 5,678 Telecommunications Services (1.0%) 17,077 Tortoise Energy Infrastructure 48,800 AT&T, Inc.  2,025,200 Corporation 714,502 Total Telecommunications 11,600 Tortoise North American Energy Services Corporation 302,296 12,500 U.S. Bancorp 411,875 Utilities (1.5%) 5,300 UDR, Inc. 139,390 29,800 Atmos Energy Corporation 895,788 5,400 U-Store-It Trust 88,506 15,000 Black Hills Corporation 596,250 3,900 Ventas, Inc. 141,375 28,700 MDU Resources Group, Inc. 804,748 6,000 Vornado Realty Trust * 659,040 15,700 Progress Energy, Inc. 715,763 46,100 Washington Mutual, Inc. 1,965,704 Total Utilities 1,200 Washington Real Estate Investment Trust 40,800 Total Common Stock 100 Weingarten Realty Investors 4,110 (cost $72,449,040) 21,000 XL Capital, Ltd., Convertible # 616,980 Total Financials Health Care (3.0%) 34,400 Eli Lilly and Company 1,922,272 15,000 Merck & Company, Inc. 747,000 56,550 Meridian Bioscience, Inc. 1,224,873 74,100 Pfizer, Inc. 1,894,737 Total Health Care The accompanying Notes to Financial Statements are an integral part of this schedule. 13 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares Preferred Stock/Equity Linked Securities (1.8%) Value Energy (0.2%) 10,500 Goldman Sachs Group, Inc., Convertible #¿ $300,646 Total Energy Financials (1.2%) 15,250 Goldman Sachs Group, Inc., Convertible #¿ 556,152 10,800 Lehman Brothers Holdings, Inc., Convertible # 292,248 290 Morgan Stanley, Convertible #¿ 277,336 280 Morgan Stanley Dean Witter & Company, Convertible ¿ 280,000 11,745 Simon Property Group, Inc., Convertible # 892,503 Total Financials Utilities (0.4%) 15,600 CenterPoint Energy, Inc.,Convertible 585,624 720 NRG Energy, Inc., Convertible # 265,918 Total Utilities Total Preferred Stock (cost $3,470,710) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Asset-Backed Securities (4.8%) $850,000 GAMUT Reinsurance, Ltd.  12.360% 7/31/2007 $850,085 250,000 GAMUT Reinsurance, Ltd.  20.360 7/31/2007 246,250 600,000 Merna Re, Ltd. 7.110 7/3/2007 600,000 600,000 Merna Re, Ltd. 8.110 7/3/2007 600,000 7,510,000 North America High Yield CDX 7.625 6/29/2012 7,101,456 Total Asset-Backed Securities Basic Materials (2.8%) 150,000 Aleris International, Inc.  9.000 12/15/2014 151,312 110,000 Aleris International, Inc.  10.000 12/15/2016 109,175 130,000 Appleton Papers, Inc. 8.125 6/15/2011 133,900 220,000 Arch Western Finance, LLC 6.750 7/1/2013 211,200 120,000 Buckeye Technologies, Inc. 8.000 10/15/2010 120,000 190,000 Domtar, Inc. 7.125 8/1/2015 184,062 190,000 Drummond Company, Inc. 7.375 2/15/2016 180,500 83,000 Equistar Chemicals, LP 10.625 5/1/2011 87,358 600,000 FMG Finance, Pty. Ltd. 10.625 9/1/2016 714,000 670,000 Freeport-McMoRan Copper & Gold, Inc.  8.375 4/1/2017 715,225 120,000 Georgia-Pacific Corporation 8.125 5/15/2011 122,550 190,000 Georgia-Pacific Corporation 7.125 1/15/2017 182,400 300,000 Glencore Funding, LLC  6.000 4/15/2014 294,427 300,000 Graphic Packaging International Corporation 9.500 8/15/2013 311,625 320,000 Griffin Coal Mining Company, Pty., Ltd. 9.500 12/1/2016 329,200 220,000 Huntsman International, LLC 7.875 11/13/2014 235,675 100,000 Jefferson Smurfit Corporation 8.250 10/1/2012 99,250 200,000 Lyondell Chemical Company 10.500 6/1/2013 216,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 14 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Basic Materials  continued $110,000 Lyondell Chemical Company 8.250% 9/15/2016 $114,950 110,000 Lyondell Chemical Company 6.875 6/15/2017 106,150 440,000 Mosaic Global Holdings, Inc., Convertible 7.375 12/1/2014 444,400 220,000 Ryerson, Inc. 8.250 12/15/2011 221,100 340,000 Terra Capital, Inc. 7.000 2/1/2017 328,100 Total Basic Materials Capital Goods (3.3%) 250,000 Ahern Rentals, Inc.  9.250 8/15/2013 253,125 620,000 Allied Waste North America, Inc.  7.875 4/15/2013 626,975 100,000 Ashtead Capital, Inc. 9.000 8/15/2016 104,750 190,000 Ball Corporation 6.625 3/15/2018 182,400 210,000 Berry Plastics Holding Corporation 8.875 9/15/2014 212,625 190,000 Case New Holland, Inc. 9.250 8/1/2011 199,158 490,000 Case New Holland, Inc. 7.125 3/1/2014 496,125 150,000 Crown Americas, Inc. 7.625 11/15/2013 151,500 150,000 Crown Americas, Inc. 7.750 11/15/2015 150,750 520,000 Da-Lite Screen Company, Inc.  9.500 5/15/2011 546,000 105,000 Invensys plc 9.875 3/15/2011 112,350 60,000 K&F Acquisition, Inc. 7.750 11/15/2014 63,600 1,140,000 L-3 Communications Corporation  5.875 1/15/2015 1,057,350 600,000 L-3 Communications Corporation, Convertible 3.000 8/1/2035 676,500 190,000 Mueller Water Products, Inc. 7.375 6/1/2017 188,406 100,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 103,500 320,000 Owens-Illinois, Inc. 7.500 5/15/2010 322,800 260,000 Plastipak Holdings, Inc. 8.500 12/15/2015 269,100 140,000 Rental Services Corporation 9.500 12/1/2014 142,800 150,000 TransDigm, Inc. 7.750 7/15/2014 151,500 120,000 United Rentals North America, Inc. 6.500 2/15/2012 117,900 350,000 United Rentals North America, Inc. 7.000 2/15/2014 341,250 Total Capital Goods Commercial Mortgage-Backed Securities (5.7%) 2,000,000 Banc of America Large Loan Trust  5.430 7/15/2007 2,001,544 2,000,000 Commercial Mortgage Pass-Through Certificates ± 5.500 7/15/2007 2,000,000 2,839,911 Deutsche Alt-A Securities, Inc.  5.799 7/25/2007 2,839,911 2,000,000 Wachovia Bank Commercial Mortgage Trust  5.440 7/15/2007 1,999,882 2,364,034 Washington Mutual Alternative Loan Trust  5.772 7/25/2007 2,363,849 Total Commercial Mortgage-Backed Securities Communications Services (5.6%) 25,000 American Cellular Corporation 10.000 8/1/2011 26,188 660,000 American Tower Corporation  7.125 10/15/2012 674,850 180,000 Centennial Communications Corporation 8.125 2/1/2014 184,050 240,000 Citizens Communications Company ± 9.250 5/15/2011 259,200 570,000 Citizens Communications Company 6.250 1/15/2013 546,488 The accompanying Notes to Financial Statements are an integral part of this schedule. 15 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Communications Services  continued $99,000 Dex Media West, LLC/Dex Media West Finance Company 9.875% 8/15/2013 $105,930 240,000 Dobson Cellular Systems 9.875 11/1/2012 258,600 1,140,000 Echostar DBS Corporation  6.625 10/1/2014 1,088,700 210,000 Idearc, Inc. 8.000 11/15/2016 212,100 90,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 95,625 570,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 468,825 200,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 205,000 120,000 Lamar Media Corporation 6.625 8/15/2015 113,700 230,000 Morris Publishing Group, LLC 7.000 8/1/2013 201,250 380,000 NTL Cable plc 9.125 8/15/2016 398,050 190,000 PRIMEDIA, Inc.  10.735 8/15/2007 195,938 280,000 Quebecor World, Inc. 9.750 1/15/2015 283,500 280,000 Qwest Communications International, Inc. 7.250 2/15/2011 282,100 90,000 Qwest Communications International, Inc. 7.500 2/15/2014 91,125 640,000 Qwest Corporation 7.875 9/1/2011 667,200 70,000 Qwest Corporation 7.625 6/15/2015 72,275 700,000 R.H. Donnelley Corporation 6.875 1/15/2013 663,250 160,000 R.H. Donnelley Corporation 8.875 1/15/2016 166,400 600,000 Rogers Cable, Inc. 6.750 3/15/2015 618,586 775,000 Rogers Wireless Communications, Inc. 7.500 3/15/2015 830,187 120,000 Rural Cellular Corporation 9.875 2/1/2010 125,400 300,000 Time Warner Cable, Inc. 5.850 5/1/2017 291,794 280,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 296,800 200,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 210,404 950,000 Videotron Ltee 6.875 1/15/2014 931,000 350,000 Windstream Corporation 8.625 8/1/2016 370,125 170,000 Windstream Corporation 7.000 3/15/2019 162,350 Total Communications Services Consumer Cyclical (6.3%) 270,000 American Casino & Entertainment Properties, LLC  7.850 2/1/2012 277,425 260,000 ArvinMeritor, Inc. 8.125 9/15/2015 251,875 470,000 Beazer Homes USA, Inc. 8.625 5/15/2011 451,200 110,000 Boyd Gaming Corporation 7.125 2/1/2016 106,700 490,000 Buhrmann U.S., Inc.  7.875 3/1/2015 482,650 600,000 Carnival Corporation, Convertible > 1.132 4/29/2008 411,000 250,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation ± 10.125 3/1/2012 261,562 570,000 Corrections Corporation of America  6.250 3/15/2013 547,200 150,000 Dollarama Group, LP  11.160 12/17/2007 148,500 360,000 Dollarama Group, LP 8.875 8/15/2012 369,000 230,000 Ford Motor Credit Company  9.806 7/16/2007 246,494 80,000 Ford Motor Credit Company  9.750 9/15/2010 83,535 170,000 Ford Motor Credit Company  7.000 10/1/2013 157,504 120,000 Ford Motor Credit Company  8.000 12/15/2016 114,942 310,000 Gaylord Entertainment Company  6.750 11/15/2014 304,575 The accompanying Notes to Financial Statements are an integral part of this schedule. 16 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Consumer Cyclical  continued $360,000 Group 1 Automotive, Inc.  8.250% 8/15/2013 $371,700 600,000 Group 1 Automotive, Inc., Convertible > 2.250 6/15/2016 516,750 260,000 Hanesbrands, Inc.  8.784 12/17/2007 263,900 350,000 Harrahs Operating Company, Inc.  6.500 6/1/2016 292,250 1,140,000 Host Marriott, LP 6.375 3/15/2015 1,094,400 600,000 International Game Technology, Convertible 2.600 12/15/2036 584,250 250,000 K. Hovnanian Enterprises, Inc. 7.500 5/15/2016 227,500 720,000 KB Home 6.250 6/15/2015 633,600 250,000 Majestic Star Casino, LLC 9.500 10/15/2010 260,000 390,000 MGM MIRAGE 5.875 2/27/2014 352,950 290,000 Pokagon Gaming Authority 10.375 6/15/2014 319,725 850,000 Royal Caribbean Cruises, Ltd. 7.250 6/15/2016 839,803 305,000 Seminole Hard Rock Entertainment  7.860 9/17/2007 307,288 170,000 Service Corporation International 6.750 4/1/2015 163,838 440,000 Station Casinos, Inc. 6.875 3/1/2016 388,300 360,000 Tunica Biloxi Gaming Authority 9.000 11/15/2015 376,200 300,000 Turning Stone Resort Casino Enterprise 9.125 12/15/2010 305,250 180,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 183,150 242,000 Universal City Florida Holding Company I/II  10.106 8/1/2007 246,840 210,000 Warnaco, Inc. 8.875 6/15/2013 222,075 323,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 245,480 Total Consumer Cyclical Consumer Non-Cyclical (4.8%) 600,000 Archer-Daniels-Midland Company, Convertible 0.875 2/15/2014 570,000 380,000 Community Health Systems, Inc. § 8.875 7/15/2015 385,225 680,000 Constellation Brands, Inc. ± 7.250 9/1/2016 663,000 300,000 Coventry Health Care, Inc. 5.950 3/15/2017 292,650 130,000 Elan Finance Corporation, Ltd. 7.750 11/15/2011 130,162 120,000 Elan Finance plc/Elan Finance Corporation  9.360 8/15/2007 120,600 300,000 Fisher Scientific International, Inc., Convertible  3.250 3/1/2024 428,250 285,000 Genzyme Corporation, Convertible 1.250 12/1/2023 299,250 410,000 HCA, Inc.  9.250 11/15/2016 436,650 250,000 Jarden Corporation 7.500 5/1/2017 246,875 300,000 Medtronic, Inc., Convertible 1.500 4/15/2011 318,000 230,000 Michael Foods, Inc. 8.000 11/15/2013 232,300 285,000 Millipore Corporation, Convertible 3.750 6/1/2026 305,306 270,000 Omnicare, Inc. 6.750 12/15/2013 257,850 345,000 Omnicare, Inc., Convertible 3.250 12/15/2035 288,506 570,000 Reynolds America, Inc. 7.625 6/1/2016 603,511 600,000 Smithfield Foods, Inc. 8.000 10/15/2009 618,000 450,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 453,375 740,000 SUPERVALU, Inc. 7.500 11/15/2014 758,500 315,000 Teva Pharmaceutical Finance Company, Convertible 1.750 2/1/2026 313,819 260,000 Triad Hospitals, Inc. 7.000 5/15/2012 271,699 180,000 Triad Hospitals, Inc. 7.000 11/15/2013 189,216 The accompanying Notes to Financial Statements are an integral part of this schedule. 17 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Consumer Non-Cyclical (4.8%) $600,000 Ventas Realty, LP/Ventas Capital Corporation 6.500% 6/1/2016 $585,000 570,000 Wyeth, Convertible  4.877 7/15/2007 644,784 Total Consumer Non-Cyclical Energy (2.6%) 220,000 CHC Helicopter Corporation 7.375 5/1/2014 209,550 680,000 Chesapeake Energy Corporation 6.375 6/15/2015 648,550 200,000 Chesapeake Energy Corporation ± 6.250 1/15/2018 186,750 600,000 Chesapeake Energy Corporation, Convertible ± 2.750 11/15/2035 650,250 220,000 Denbury Resources, Inc. 7.500 12/15/2015 219,450 270,000 Forest Oil Corporation 7.250 6/15/2019 261,900 170,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 155,550 600,000 Nabors Industries, Inc., Convertible 0.940 5/15/2011 585,000 650,000 Ocean Rig Norway AS 8.375 7/1/2013 669,500 300,000 OPTI Canada, Inc. 8.250 12/15/2014 304,500 270,000 PetroHawk Energy Corporation 9.125 7/15/2013 285,525 540,000 Petroplus Finance, Ltd. 7.000 5/1/2017 519,750 280,000 Plains Exploration & Production Company 7.750 6/15/2015 277,900 210,000 Western Oil Sands, Inc. 8.375 5/1/2012 229,688 Total Energy Financials (5.9%) 600,000 American International Group, Inc.  6.250 3/15/2037 567,308 336,000 Archstone-Smith Operating Trust, Convertible 4.000 7/15/2036 351,960 300,000 AXA SA 6.463 12/14/2018 278,882 300,000 BBVA Bancomer SA 6.008 5/17/2022 292,428 275,000 BRE Properties, Inc., Convertible 4.125 8/15/2026 284,281 290,000 Capital One Capital III 7.686 8/15/2036 298,668 290,000 Capital One Capital IV 6.745 2/17/2037 266,830 400,000 FTI Consulting, Inc. 7.625 6/15/2013 405,000 870,000 General Motors Acceptance Corporation 6.875 9/15/2011 855,779 280,000 Goldman Sachs Group, Inc., Convertible 1.000 3/7/2012 279,378 1,160,000 J.P. Morgan Chase Capital XX  6.550 9/29/2036 1,117,133 750,000 Leucadia National Corporation 7.125 3/15/2017 727,500 870,000 Lincoln National Corporation 7.000 5/17/2016 892,690 300,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 294,773 290,000 ProLogis Trust 5.625 11/15/2016 282,290 580,000 Rabobank Capital Funding Trust 5.254 10/21/2016 543,061 580,000 RBS Capital Trust I 5.512 9/30/2014 557,444 600,000 Residential Capital Corporation 6.500 4/17/2013 579,947 300,000 Resona Bank, Ltd. 5.850 4/15/2016 286,837 580,000 Student Loan Marketing Corporation 4.500 7/26/2010 536,276 580,000 Swiss RE Capital I, LP 6.854 5/25/2016 583,424 580,000 Wachovia Capital Trust III 5.800 3/15/2011 577,472 905,000 Washington Mutual Preferred Funding 6.665 12/15/2016 863,945 Total Financials The accompanying Notes to Financial Statements are an integral part of this schedule. 18 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Mortgage-Backed Securities (3.3%) $6,500,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § ~ 6.000% 7/1/2037 $6,428,902 Total Mortgage-Backed Securities Technology (1.2%) 180,000 Avago Technologies Finance Pte  10.860 9/3/2007 184,950 180,000 Avago Technologies Finance Pte 10.125 12/1/2013 191,700 695,000 Electronic Data Systems Corporation, Convertible 3.875 7/15/2023 703,688 330,000 Intel Corporation, Convertible 2.950 12/15/2035 314,738 110,000 NXP BV/NXP Funding, LLC  8.105 7/15/2007 110,138 340,000 NXP BV/NXP Funding, LLC 9.500 10/15/2015 334,900 490,000 Seagate Technology HDD Holdings 6.800 10/1/2016 470,400 150,000 Unisys Corporation 6.875 3/15/2010 146,062 Total Technology Transportation (1.3%) 289,364 Continental Airlines, Inc. 7.875 7/2/2018 295,875 600,000 Continental Airlines, Inc. 6.903 4/19/2022 588,000 180,000 Delta Air Lines, Inc. 7.920 11/18/2010 181,800 80,000 Hertz Corporation 8.880 1/1/2014 83,400 140,000 Hertz Corporation 10.500 1/1/2016 154,700 214,000 H-Lines Finance Holding Corporation > Zero Coupon 4/1/2008 209,720 210,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 209,475 353,185 Northwest Airlines, Inc. 7.691 4/1/2017 359,807 516,177 Piper Jaffray Equipment Trust Securities 6.750 4/1/2011 513,596 Total Transportation U.S. Government (1.5%) 2,900,000 U.S. Treasury Notes 4.750 5/31/2012 2,877,345 Total U.S. Government Utilities (5.5%) 105,000 AES Corporation  8.875 2/15/2011 110,644 640,000 AES Corporation ~ 8.750 5/15/2013 675,200 490,000 Colorado Interstate Gas Company ± 6.800 11/15/2015 503,923 100,000 Consumers Energy Company 6.300 2/1/2012 98,888 290,000 Copano Energy, LLC 8.125 3/1/2016 294,350 150,000 Dynegy Holdings, Inc. 6.875 4/1/2011 147,375 130,000 Dynegy Holdings, Inc. 7.500 6/1/2015 122,362 170,000 Dynegy Holdings, Inc. 8.375 5/1/2016 166,175 50,000 Dynegy Holdings, Inc. 7.750 6/1/2019 46,500 170,000 Edison Mission Energy 7.500 6/15/2013 168,300 180,000 Edison Mission Energy 7.750 6/15/2016 179,100 270,000 Edison Mission Energy  7.000 5/15/2017 254,475 270,000 Edison Mission Energy 7.200 5/15/2019 253,800 230,000 Edison Mission Energy 7.625 5/15/2027 217,350 The accompanying Notes to Financial Statements are an integral part of this schedule. 19 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (54.6%) Rate Date Value Utilities  continued $320,000 El Paso Corporation 6.875% 6/15/2014 $318,399 320,000 El Paso Corporation 7.000 6/15/2017 316,494 880,000 Enterprise Products Operating, LP  8.375 8/1/2016 939,183 100,000 Mirant North America, LLC 7.375 12/31/2013 102,250 755,000 NRG Energy, Inc. 7.375 2/1/2016 756,888 170,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 175,885 200,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6.250 9/15/2015 196,466 145,000 Reliant Energy Resources Corporation 6.750 12/15/2014 147,900 1,140,000 Sabine Pass LNG LP 7.500 11/30/2016 1,134,300 500,000 SemGroup, LP 8.750 11/15/2015 502,500 230,000 Southern Natural Gas Company 7.350 2/15/2031 243,816 150,000 Southern Star Central Corporation 6.750 3/1/2016 147,750 1,400,000 TXU Energy Company, LLC  5.860 9/17/2007 1,400,542 570,000 Williams Companies, Inc. ± 8.125 3/15/2012 604,912 410,000 Williams Companies, Inc. 8.750 3/15/2032 474,575 170,000 Williams Partners, LP 7.250 2/1/2017 170,850 Total Utilities Total Long-Term Fixed Income (cost $109,287,313) Exercise Expiration Contracts Options Purchased (0.1%) Price Date Value 123 S&P 500 Mini Futures $1,495 8/17/2007 $160,515 Total Options Purchased (cost $175,583) Interest Maturity Shares Collateral Held for Securities Loaned (3.6%) Rate (+) Date Value 7,158,816 Thrivent Financial Securities Lending Trust 5.360% N/A $7,158,816 Total Collateral Held for Securities Loaned (cost $7,158,816) The accompanying Notes to Financial Statements are an integral part of this schedule. 20 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (10.1%) Rate (+) Date Value $400,000 Federal National Mortgage Association  5.090% 7/16/2007 $399,096 3,525,000 Galaxy Funding, Inc. 5.360 7/2/2007 3,523,950 2,405,000 International Bank for Reconstruction and Development 4.973 7/2/2007 2,404,345 2,500,000 Regency Markets No.1, LLC 5.350 7/9/2007 2,496,656 3,500,000 Society of New York 5.280 8/21/2007 3,473,307 7,706,512 Thrivent Money Market Fund 5.010 N/A 7,706,512 Total Short-Term Investments (at amortized cost) Total Investments (cost $212,545,328) 106.3% Other Assets and Liabilities, Net (6.3%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Dow Jones U.S. Real Estate Index Futures 24 September 2007 $751,546 $727,920 ($23,626) S&P 500 Index Mini-Futures 25 September 2007 1,917,310 1,894,250 (23,060) Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association 7 $98.95 July 2007 ($8,290) $3,898 Conventional 30-Yr. Pass Through Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Gain/(Loss) Credit Default Swaps Beazer Homes USA, Inc., 5 Year, at 3.25%; N/A N/A Sell June 2012 $400,000 ($25,161) Bank of America, N.A. Beazer Homes USA, Inc., 5 Year, at 3.28%; N/A N/A Sell June 2012 $400,000 ($24,719) Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.75%; N/A N/A Buy June 2017 ($250,000) $21,466 Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.77%; N/A N/A Buy June 2017 ($250,000) $21,197 Bank of America, N.A. LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 $500,000 ($12,522) Bank of America, N.A. LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 $2,300,000 ($55,492) J.P. Morgan Chase and Co. Total Rate of Return Swap Wachovia Bank, N.A. Lehman Brothers 1 Month LIBOR N/A August 2007 $6,000,000 ($78,287) 3 Month CMBS Aaa 8.5+ Less 0.45% Yr Index The accompanying Notes to Financial Statements are an integral part of this schedule. 21 Diversified Income Plus Fund Schedule of Investments as of June 29, 2007 (unaudited) # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(L) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At June 29, 2007, $652,296 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,594,208, $13,297,468 and $538,328 of investments were earmarked as collateral to cover open financial futures contracts, swap contracts and an unfunded loan commitment, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. ¿ These securities are Equity-Linked Structured Securities as discussed in item 2(O) of the Notes to Financial Statements. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $3,159,814 Gross unrealized depreciation (6,030,826) Net unrealized appreciation (depreciation) ($2,871,012) Cost for federal income tax purposes $212,545,328 The accompanying Notes to Financial Statements are an integral part of this schedule. 22 Thrivent Mutual Funds Statement of Assets and Liabilities Diversified Real Estate Income As of June 29, 2007 (unaudited) Securities Fund Plus Fund Assets Investments at cost $91,521,755 $212,545,328 Investments in securities at market value 76,073,627 194,808,988 Investments in affiliates at market value 20,572,000 14,865,328 Investments at Market Value Cash 4,796 12,886 Dividends and interest receivable 223,809 1,548,209 Prepaid expenses 3,596 6,290 Receivable for investments sold 86,436 92,131 Receivable for fund shares sold 65,537 658,582 Swap agreements, at value  42,663 Receivable for forward contracts 111,034  Total Assets Liabilities Distributions payable 3,794 160,824 Accrued expenses 20,325 57,378 Payable for investments purchased 3,136,312 6,937,906 Payable upon return of collateral for securities loaned 17,397,953 7,158,816 Payable for fund shares redeemed 53,486 68,193 Payable for forward contracts 109,879  Open options written, at value  8,290 Swap agreements, at value  177,732 Payable for variation margin  7,520 Payable to affiliate 44,297 118,797 Total Liabilities Net Assets Capital stock (beneficial interest) 70,670,447 256,048,428 Accumulated undistributed net investment income/(loss) (150,885) 668,489 Accumulated undistributed net realized gain/(loss) 731,740 (56,309,978) Net unrealized appreciation/(depreciation) on: Investments 5,123,872 (2,871,012) Written option contracts  3,898 Futures contracts  (46,686) Swap agreements  (153,518) Foreign currency forward contracts 1,155  Foreign currency transactions (1,540)  Total Net Assets Class A Share Capital $27,093,005 $181,801,991 Shares of beneficial interest outstanding (Class A) 2,186,062 26,761,932 Net asset value per share $12.39 $6.79 Maximum public offering price $13.11 $7.11 Class B Share Capital $ $2,822,346 Shares of beneficial interest outstanding (Class B)  415,608 Net asset value per share $ $6.79 Institutional Class Share Capital $49,281,784 $12,715,284 Shares of beneficial interest outstanding (Institutional Class) 3,973,173 1,873,888 Net asset value per share $12.40 $6.79 The accompanying Notes to Financial Statements are an integral part of this schedule. 23 Thrivent Mutual Funds Statement of Operations Diversified For the six months ended Real Estate Income June 29, 2007 (unaudited) Securities Fund Plus Fund Investment Income Dividends $ 995,196 $1,662,489 Taxable interest 3,171 3,281,156 Income from mortgage dollar rolls  3,047 Income from securities loaned 9,813 55,296 Income from affiliated investments 54,732 183,659 Foreign dividend tax withholding (3,199)  Total Investment Income Expenses Adviser fees 296,632 478,293 Accounting and pricing fees 9,797 21,048 Administrative service fees 7,416 17,392 Audit and legal fees 7,431 9,135 Custody fees 7,843 15,127 Distribution expenses Class A 35,822 200,884 Distribution expenses Class B  14,688 Insurance expenses 2,124 2,429 Printing and postage expenses Class A 10,140 34,550 Printing and postage expenses Class B  2,608 Printing and postage expenses Institutional Class 1,008 519 SEC and state registration expenses 24,759 18,964 Transfer agent fees Class A 32,691 110,283 Transfer agent fees Class B  5,923 Transfer agent fees Institutional Class 146 1,928 Trustees fees 1,874 5,174 Other expenses 6,435 5,011 Total Expenses Before Reimbursement Less: Reimbursement from adviser (159,461) (153,400) Custody earnings credit (363) (2,955) Total Net Expenses Net Investment Income/(Loss) Realized and Unrealized Gains/(Losses) Net realized gains/(losses) on: Investments 945,110 4,809,563 Futures contracts  222,891 Foreign currency transactions (1,994)  Swap agreements  (150,444) Change in net unrealized appreciation/(depreciation) on: Investments (6,802,811) (8,001,787) Written option contracts  3,898 Futures contracts  (82,557) Foreign currency forward contracts 1,155  Foreign currency transactions (1,540)  Swap agreements  (153,518) Net Realized and Unrealized Gains/(Losses) Net Increase/(Decrease) in Net Assets Resulting From Operations The accompanying Notes to Financial Statements are an integral part of this schedule. 24 Thrivent Mutual Funds Statement of Changes in Net Assets Real Estate Securities Fund 6/29/2007 12/31/2006 For the periods ended (unaudited) Operations Net investment income/(loss) $ 775,419 $ 1,097,026 Net realized gains/(losses) on: Investments 945,110 1,557,584 Foreign currency transactions (1,994) (6,328) Change in net unrealized appreciation/(depreciation) on: Investments (6,802,811) 11,225,103 Foreign currency forward contracts 1,155  Foreign currency transactions (1,540)  Net Change in Net Assets Resulting From Operations Distributions to Shareholders From net investment income (924,412) (1,178,158) From net realized gains  (1,630,889) From return of capital  (195,501) Total Distributions to Shareholders Capital Stock Transactions Net Increase/(Decrease) in Net Assets Net Assets, Beginning of Period Net Assets, End of Period Diversified Income Plus Fund 6/29/2007 12/31/2006 (a) 10/31/2006 For the periods ended (unaudited) Operations Net investment income/(loss) $ 4,398,046 $ 1,126,327 $ 8,231,672 Net realized gains/(losses) on: Investments 4,809,563 1,683,435 2,948,783 Futures contracts 222,891 11,487 65,497 Swap agreements (150,444)   Change in net unrealized appreciation/(depreciation) on: Investments (8,001,787) 2,052,092 2,568,745 Written option contracts 3,898   Futures contracts (82,557) 51,632 (15,761) Swap agreements (153,518)   Net Change in Net Assets Resulting From Operations Distributions to Shareholders From net investment income (4,220,964) (1,138,483) (8,376,527) Total Distributions to Shareholders Capital Stock Transactions Net Increase/(Decrease) in Net Assets Net Assets, Beginning of Period Net Assets, End of Period (a) For the period from November 1, 2006 through December 31, 2006 The accompanying Notes to Financial Statements are an integral part of this schedule. 25 N OTES TO F INANCIAL S TATEMENTS As of June 29, 2007 (unaudited) (1) ORGANIZATION Thrivent Mutual Funds (the Trust) was organized as a Massachusetts Business Trust on March 10, 1987 and is registered as an open-end management investment company under the Investment Company Act of 1940. The Trust is divided into twenty-nine separate series (the Fund(s)), each with its own investment objective and policies. The Trust currently consists of four allocation funds, seventeen equity funds, two hybrid funds, five fixed-income funds, and one money market fund. The Trust commenced operations on July 16, 1987. Effective June 30, 2006, Thrivent High Yield Fund II changed its name to Thrivent Diversified Income Plus Fund. Thrivent Diversified Income Plus Fund has changed its fiscal year end to a calendar year basis beginning on December 31, 2006. This semiannual report includes Thrivent Real Estate Securities Fund and Thrivent Diversified Income Plus Fund, two of the Trusts twenty-nine Funds. The other Funds of the Trust are presented under a separate semiannual report. The Trust offers three classes of shares: Class A, Class B and Institutional Class. The three classes of shares differ principally in their respective distribution expenses and arrangements. Class A shares have a 0.25% annual 12b-1 fee and a maximum front-end sales load of 5.50% for equity funds and 4.50% for fixed-income funds. Class B shares were offered at net asset value and have a 1.00% annual 12b-1 fee. In addition, Class B shares have a maximum deferred sales charge of 5.00% . The deferred sales charge declines by 1.00% per year through the fifth year. Class B shares convert to Class A shares at the end of the fifth year. Institutional Class shares are offered at net asset value and have no annual 12b-1 fees. All three classes of shares have identical rights to earnings, assets and voting privileges, except for class spe-cific expenses and exclusive rights to vote on matters affecting only individual classes. Effective October 16, 2004, the Trust no longer offers Class B shares for sale. Diversified Income Plus Fund has all three classes of shares. Real Estate Securities Fund offers Class A and Institutional Class shares. Under the Trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, in the normal course of business, the Trust enters into contracts with vendors and others that provide general damage clauses. The Trusts maximum exposure under these contracts is unknown, as this would involve future claims that may be made against the Trust. However, based on experience, the Trust expects the risk of loss to be remote. (2) SIGNIFICANT ACCOUNTING POLICIES (A) Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day unless otherwise stated below. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Short-term securities with maturities of 60 days or less are valued at amortized cost. Mutual Funds are valued at the net asset value at the close of each business day. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Trustees. As of June 29, 2007, there were no securities valued at fair value in either of the Funds net assets. Fair Valuation of International Securities  Because many foreign markets close before the U.S. markets, events may occur between the close of the foreign market and the close of the U.S. markets that could have a material impact on the valuation of foreign securities. The Funds, under the supervision of the Board of Trustees, evaluates the impacts of these events and may adjust the valuation of foreign securities to reflect the fair value as of the close of the U.S. markets. The Board of Trustees has authorized the investment adviser to make fair valuation determinations pursuant to policies approved by the Board of Trustees. (B) Foreign Currency Translation  The accounting records of each Fund are maintained in U.S. dollars. Securities and other assets and liabilities that are denominated in foreign currencies are translated into U.S. dollars at the daily closing rates of exchange. Foreign currency amounts related to the purchase or sale of securities and income and expenses are translated at the exchange rate on the transaction date. Net realized and unrealized currency gains and losses are recorded from sales 26 Notes to Financial Statements June 29, 2007 (unaudited) of foreign currency, exchange gains or losses between the trade date and settlement dates on securities transactions, and other translation gains or losses on dividends, interest income and foreign withholding taxes. The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments. For federal income tax purposes, the Funds treat the effect of changes in foreign exchange rates arising from actual foreign currency transactions and the changes in foreign exchange rates between the trade date and settlement date as ordinary income. (C) Foreign Currency Contracts  In connection with purchases and sales of securities denominated in foreign currencies, the Funds may enter into forward currency contracts. Additionally, the Funds may enter into such contracts to hedge certain other foreign currency denominated investments. These contracts are recorded at market value and the related realized and unrealized foreign exchange gains and losses are included in the Statement of Operations. In the event that counterparties fail to settle these forward contracts, the Funds could be exposed to foreign currency fluctuations. Foreign currency contracts are valued daily and unrealized appreciation or depreciation is recorded daily as the difference between the contract exchange rate and the closing forward rate applied to the face amount of the contract. A realized gain or loss is recorded at the time a forward contract is closed. During the six months ended June 29, 2007, Real Estate Securities Fund engaged in this type of investment. (D) Foreign Denominated Investments  Foreign denominated assets and currency contracts may involve more risks than domestic transactions including currency risk, political and economic risk, regulatory risk, and market risk. Certain Funds may also invest in securities of companies located in emerging markets. Future economic or political developments could adversely affect the liquidity or value, or both, of such securities. (E) Federal Income Taxes  No provision has been made for income taxes because each Funds policy is to qualify as regulated investment companies under the Internal Revenue Code and distribute substantially all taxable income on a timely basis. It is also the intention of the Funds to distribute an amount sufficient to avoid imposition of any federal excise tax. The Funds, accordingly, anticipate paying no federal taxes and no federal tax provision was recorded. Each Fund is treated as a separate taxable entity for federal income tax purposes. Certain Funds may utilize earnings and profits distributed to shareholders on the redemption of shares as part of the dividend paid deduction. (F) Income and Expenses  Estimated expenses are accrued daily. The Funds are charged for those expenses that are directly attributable to them. Expenses that are not directly attributable to a Fund are allocated among all appropriate Funds in proportion to their respective net assets, number of shareholder accounts or other reasonable basis. Net investment income, expenses which are not class-specific, and realized and unrealized gains and losses are allocated directly to each class based upon the relative net asset value of outstanding shares. Interest income is accrued daily and is determined on the basis of interest or discount earned on all debt securities, including accretion of market discount and original issue discount and amortization of premium. Dividend income is recorded on the ex-dividend date. For preferred stock payment-in-kind securities, income is recorded on the ex-dividend date in the amount of the value received. (G) Custody Earnings Credit  The Funds have a deposit arrangement with the custodian whereby interest earned on uninvested cash balances is used to pay a portion of custodian fees. This deposit arrangement is an alternative to overnight investments. (H) Distributions to Shareholders  Net investment income is distributed to each shareholder as a dividend. Dividends from Real Estate Securities Fund are declared and paid quarterly. Dividends from Diversified Income Plus Fund are declared and paid monthly. Additionally, it is possible that such dividends may be reclassified as return of capital or capital gains after year end. Such determination can not be made until tax information is received from the real estate investments of the Fund. Net realized gains from securities transactions, if any, are distributed at least annually. (I) Options  The Funds may buy put and call options and write put and covered call options. The Funds intend to use such derivative instruments as hedges to facilitate buying or selling securities or to provide protection against adverse movements in security prices or interest rates. Option contracts are valued daily and unrealized appreciation or depreciation is recorded. The Funds will realize a gain or loss upon expiration or closing of the option transaction. When an option is exercised, the proceeds upon sale for a written call option or the cost of a security for purchased put and call options is adjusted by the amount of premium received or 27 Notes to Financial Statements June 29, 2007 (unaudited) (2) SIGNIFICANT ACCOUNTING POLICIES  continued paid. The writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. During the six months ended June 29, 2007, Diversified Income Plus Fund engaged in this type of investment. (J) Financial Futures Contracts  The Funds may use futures contracts to manage the exposure to interest rate and market fluctuations. Gains or losses on futures contracts can offset changes in the yield of securities. When a futures contract is opened, cash or other investments equal to the required initial margin deposit are held on deposit with and pledged to the broker. Additional securities held by the Funds may be earmarked as collateral for open futures contracts. The futures contracts daily change in value (variation margin) is either paid to or received from the broker, and is recorded as an unrealized gain or loss. When the contract is closed, the realized gain or loss is recorded equal to the difference between the value of the contract when opened and the value of the contract when closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed in the Statement of Assets and Liabilities. During the six months ended June 29, 2007, Diversified Income Plus Fund engaged in this type of investment. (K) Swap Agreements  Certain Funds enter into swap transactions, which involve swapping one or more investment characteristics of a security or a basket of securities with another party. Such transactions include market risk, risk of default by the other party to the transaction, risk of imperfect correlation and manager risk and may involve commissions or other costs. Swaps generally do not involve delivery of securities, other underlying assets or principal. Accordingly, the risk of loss with respect to swaps is generally limited to the net amount of payments that the Fund is contractually obligated to make, or in the case of the coun-terparty defaulting, the net amount of payments that the Fund is contractually entitled to receive. Risks of loss may exceed amounts recognized on the Statement of Assets and Liabilities. If there is a default by the counterparty, the Fund may have contractual remedies pursuant to the agreements related to the transaction. Periodic payments are recorded as realized gains or losses on the Statement of Operations. The contracts are valued daily and unrealized appreciation or depreciation is recorded. Payments received or made as a result of a credit event or termination of the contract are recognized as realized gains or losses on the Statement of Operations. Collateral, in the form of cash or securities, may be required to be held with the Trusts custodian, or third party, in connection with these agreements. Credit Default Swaps  A credit default swap is an agreement between two parties to exchange the credit risk of a particular issuer or reference entity. In a credit default swap transaction, a buyer pays periodic fees in return for payment by the seller which is contingent upon an adverse credit event occurring in the underlying issuer or reference entity. The seller collects periodic fees from the buyer and profits if the credit of the underlying issuer or reference entity remains stable or improves while the swap is outstanding, but the seller in a credit default swap contract would be required to pay an agreed upon amount to the buyer in the event of an adverse credit event in the reference entity. A buyer of a credit default swap is said to buy protection whereas a seller of a credit default swap is said to sell protection. The Portfolios may be either the protection seller or the protection buyer. During the six months ended June 29, 2007, Diversified Income Plus Fund engaged in this type of investment. Total Rate of Return Swaps  A total return swap is an agreement in which one party makes payments based on a set rate, either fixed or variable, while the other party makes payments based on the return of an underlying asset plus any capital gains and losses over the payment period. The underlying asset is typically an index, loan or a basket of assets. Total return swaps provide the Portfolios with the additional flexibility of gaining exposure to a market or securities index by using the most cost-effective vehicle available. During the six months ended June 29, 2007, Diversified Income Plus Fund engaged in this type of investment. Interest Rate Swaps  An interest rate swap is an agreement between two parties to exchange cash flows based on the difference between two interest rates. Typically, one party pays a fixed-rate for a specific period while the other pays a variable-rate based on an underlying index for the same period. Interest rate swaps allow the Funds to manage exposure to interest rate fluctuations. During the six months ended June 29, 2007, neither Fund engaged in this type of investment. (L) Securities Lending  The Trust had previously entered into a Securities Lending Agreement with State Street Bank and Trust Company (State Street Bank) and, as of April 27, 2007, entered into a similar agreement with Dresdner Bank AG (each, an Agreement). Each Agreement authorizes the applicable lender to lend securities to authorized borrowers on behalf of the Funds. Pursuant to each Agreement, all loaned securities are collateralized by cash equal to at least 102% of 28 Notes to Financial Statements June 29, 2007 (unaudited) the value of the loaned securities. All cash collateral received is invested in Thrivent Financial Securities Lending Trust. Amounts earned on investments in Thrivent Financial Securities Lending Trust, net of rebates and other securities lending expenses, are included in Income from securities loaned on the Statement of Operations. As payment for its services, each lender receives a portion of the fee income and earnings on the collateral. By investing any cash collateral it receives in these transactions, a Fund could realize additional gains or losses. If the borrower fails to return the securities and the invested collateral has declined in value, the Fund could lose money. The Agreement with State Street Bank grants and transfers to State Street Bank a lien upon collateralized assets in the possession of State Street Bank. As of June 15, 2007, the Trust began transitioning the securities lending business from State Street Bank to Dresdner. As of June 29, 2007, Real Estate Securities Fund and Diversified Income Plus Fund had $16,923,677 and $6,849,382 of securities on loan, respectively. (M) When-Issued and Delayed Delivery Transactions  The Funds may purchase or sell securities on a when-issued or delayed delivery basis. These transactions involve a commitment by a Fund to purchase or sell securities for a predetermined price or yield, with payment and delivery taking place beyond the customary settlement period. When delayed delivery purchases are outstanding, a Fund will designate liquid assets in an amount sufficient to meet the purchase price. When purchasing a security on a delayed delivery basis, a Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations, and takes such fluctuations into account when determining its net asset value. A Fund may dispose of a delayed delivery transaction after it is entered into, and may sell when-issued securities before they are delivered, which may result in a capital gain or loss. When a Fund has sold a security on a delayed delivery basis, a Fund does not participate in future gains and losses with respect to the security. (N) Treasury Inflation Protected Securities  Certain Funds may invest in treasury inflation protected securities (TIPS). These securities are fixed income securities whose principal value is periodically adjusted to the rate of infla-tion. The interest rate is generally fixed at issuance. Interest is paid based on the principal value, which is adjusted for inflation. Any increase in the principal amount will be included as taxable interest in the Statement of Operations and received upon maturity or sale of the security. (O) Equity-Linked Structured Securities  Certain Funds may invest in equity-linked structured notes. Equity-linked structured notes are debt securities which combine the characteristics of common stock and the sale of an option. The return component is based upon the performance of a single equity security, a basket of equity securities, or an equity index and the sale of an option which is recognized as income. There is no guaranteed return of principal with these securities. The appreciation potential of these securities may be limited by a maximum payment or call right and can be influenced by many unpredictable factors. (P) Credit Risk  The Funds may be susceptible to credit risk to the extent an issuer or counter party defaults on its payment obligation. The Funds policy is to monitor the creditworthiness of issuers. Interest receivables on defaulted securities are monitored for ability to collect payments in default and are adjusted accordingly. (Q) Accounting Estimates  The preparation of finan-cial statements in conformity with accounting principles generally accepted in the United States of America require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the finan-cial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. (R) Loss Contingencies  Thrivent Diversified Income Plus Fund is a defendant in an adversary action brought by the Official Committee of Asbestos Claimants of G-I Holdings Inc. (G-I) against prior and current holders of secured debt of Building Materials Corp. of America (BMCA), a wholly owned subsidiary of G-I. The suit seeks to recover the value of assets G-I transferred to BMCA that later served as collateral for BMCAs Debt. The Fund at one time held secured notes in the amount of $1,650,000 and, if the plaintiffs are successful, it is possible that the Fund will be required to pay damages in some amount. This loss contingency has not been accrued as a liability because the amount of potential damages and the likelihood of loss can not be reasonably estimated. (S) Unfunded Loan Commitment  The following Fund entered into a loan commitment with Lear Corporation on June 5, 2007. The loan has a maturity date of seven years from trade date and a coupon rate of LIBOR plus 275 basis points. The Fund is obligated to fund these 29 Notes to Financial Statements June 29, 2007 (unaudited) (2) SIGNIFICANT ACCOUNTING POLICIES  continued loan commitments at the borrowers discretion upon shareholders approval of the merger between Lear Corporation and American Real Estate Partners, LP (AREP). Principal Fund Amount Diversified Income Plus $290,000 Subsequent to June 29, 2007, the shareholders voted against the merger proposal with AREP. As such, the Fund will not be obligated to fund these loan commitments. (T) Recent Accounting Pronouncements  In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48  Accounting for Uncertainty in Income Taxes (FIN 48), an interpretation of FASB Statement 109 that requires additional tax disclosures and the tax effects of certain income tax positions, whether on previously filed tax returns or those expected to be taken on future returns. These positions must meet a more likely than not standard that, based on the technical merits, would have a more than 50 percent likelihood of being sustained upon examination. In evaluating whether a tax position has met the more-likely-than-not recognition threshold, management of the Trust must presume that the position will be examined by the appropriate taxing authority that has full knowledge of all relevant information. The Funds adopted the provisions of FIN 48 on June 29, 2007, the extended required implementation date set by the U.S. Securities and Exchange Commission for mutual funds. FIN 48 requires management of the Trust to analyze all open tax years, as defined by statute of limitations, for all major jurisdictions. Open tax years are those that are open for exam by taxing authorities. Major jurisdictions for the Funds include Federal, Minnesota, Wisconsin as well as certain foreign countries. As of June 29, 2007, open Federal and Minnesota tax years include the tax years ended December 31, 2003 through 2006. Additionally, as of June 29, 2007, the December 31, 2002 tax year is open for Wisconsin. The Funds have no examinations in progress and none are expected at this time. As of June 29, 2007, management of the Trust has reviewed all open tax years and major jurisdictions and concluded that the adoption of FIN 48 resulted in no effect to the Funds tax liability, financial position or results of operations. There is no tax liability resulting from unrecognized tax benefits related to uncertain income tax positions taken or expected to be taken in future tax returns. The Funds are also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next 12 months. Additionally, in September 2006, the FASB issued FASB Statement No. 157  Fair Value Measurements (FAS 157). The objective of the statement is to improve the consistency and comparability of fair value measurements used in finan-cial reporting. FAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. FAS 157 is effective for fiscal years beginning after November 15, 2007. Management of the Trust is currently evaluating the impact that FAS 157 will have on the Trusts financial statements. (U) Other  For financial statement purposes, investment security transactions are accounted for on the trade date. Realized gains and losses from investment transactions are determined on a specific cost identification basis, which is the same basis used for federal income tax purposes. (3) FEES AND COMPENSATION PAID TO AFFILIATES (A) Investment Advisory Fees  The Trust has entered into an Investment Advisory Agreement with Thrivent Asset Management, LLC (Thrivent Asset Mgt.), (the Adviser). Thrivent Asset Mgt. is a wholly owned subsidiary of Thrivent Life Insurance Company (Thrivent Life). Under the Investment Advisory Agreement, each of the Funds pays a fee for investment advisory services. The fees are accrued daily and paid monthly. The annual rates of fees as a percent of average daily net assets under the Investment Advisory Agreement were as follows: Real Estate Securities Fund First $500 million 0.80% Over $500 million 0.75% Diversified Income Plus Fund 0.55% The Adviser has contractually agreed, through at least February 28, 2008, to reimburse expenses to limit expenses to 1.25% and 1.06% of the average daily net assets of the Real Estate Securities Fund Class A and Institutional Class shares, respectively. The Adviser has contractually agreed, through at least February 28, 2008, to reimburse expenses by 0.16% of the average daily net assets of Diversified Income Plus Fund. The Funds may invest cash in Thrivent Money Market Fund, subject to certain limitations. These related-party transactions are subject to the same terms as non-related 30 Notes to Financial Statements June 29, 2007 (unaudited) party transactions except that, to avoid duplicate investment advisory fees, Thrivent Asset Mgt. reimburses an amount equal to the smaller of the amount of the advisory fee for the Fund or the amount of the advisory fee, which is charged to the Fund for its investment in Thrivent Money Market Fund. (B) Distribution Plan  Thrivent Investment Mgt. is also the Trusts distributor. The Trust has adopted a Distribution Plan (the Plan) pursuant to Rule 12b-1 under the Investment Company Act of 1940. Class A shares have a Rule 12b-1 fee of 0.25% of average net assets. Class B shares have a Rule 12b-1 fee of 1.00% of average net assets. (C) Sales Charges and Other Fees  For the six months ended June 29, 2007, Thrivent Investment Mgt. received $677,870 of aggregate underwriting concessions from the sales of the Trusts Class A and Class B shares and aggregate deferred sales charges of $1,914 from redemptions of Class A and Class B shares. Sales charges are not an expense of the Trust and are not reflected in the financial statement of any of the Funds. The Trust has entered into an accounting services agreement with Thrivent Asset Mgt. pursuant to which Thrivent Asset Mgt. provides certain accounting personnel and services. For the six months ended June 29, 2007, Thrivent Asset Mgt. received aggregate fees for accounting personnel and services of $23,502 from the Funds. The Trust has entered into an agreement with Thrivent Asset Mgt. to provide certain administrative personnel and services to the Funds. For the six months ended June 29, 2007, Thrivent Asset Mgt. received aggregate fees for administrative services of $24,808 from the Funds. The Trust has entered into an agreement with Thrivent Financial Investor Services Inc. (Thrivent Investor Services) to provide the Funds with transfer agent services. For the six months ended June 29, 2007, Thrivent Investor Services received aggregate fees for transfer agent services of $151,789 from the Funds. Each Trustee is eligible to participate in a deferred compensation plan with respect to fees received from the Funds. Participants in the plan may designate their deferred Trustees fees as if invested in any one of the Funds. The value of each Trustees deferred compensation account will increase or decrease as if it were invested in shares of the selected Funds. The deferred fees remain in the appropriate fund until distribution in accordance with the plan. The deferred fee liability is an unsecured liability. Those Trustees not participating in the above plan received $1,916 in fees from the Funds for the six months ended June 29, 2007. No remuneration has been paid by the Trust to any of the officers or affiliated Trustees of the Trust. In addition, the Trust reimbursed unaffiliated Trustees for reasonable expenses incurred in relation to attendance at the meetings and industry conferences. Certain officers and non-independent trustees of the Fund are officers and directors of Thrivent Asset Mgt., Thrivent Investment Mgt. and Thrivent Investor Services; however, they receive no compensation from the Funds. (4) TAX INFORMATION Distributions are based on amounts calculated in accordance with the applicable federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. To the extent that these differences are permanent in nature, such amounts are reclassified within the capital accounts based on their federal tax-basis treatment; temporary differences do not require reclassifications. At fiscal year-end, the character and amount of distributions, on a tax-basis, and components of distributable earnings, are finalized. Therefore, as of June 29, 2007, tax-basis balances have not been determined. At December 31, 2006, the following Fund had accumulated net realized capital loss carryovers expiring as follows: Capital Loss Expiration Fund Carryover Year Diversified Income Plus $33,965,350 2007 14,003,544 2008 12,668,032 2009 324,797 2011  $ 60,961,723 To the extent that these Funds realize future net capital gains, taxable distributions will be reduced by any unused capital loss carryovers as permitted by the Internal Revenue Code. 31 Notes to Financial Statements June 29, 2007 (unaudited) (5) DISTRIBUTIONS BY CLASS Net investment income and net realized gain distributions by class for the Funds were as follows: Net Investment Net Realized Income Gains Real Estate Securities Fund Class A Shares Six months ended June 29, 2007 $316,549 $  Year ended December 31, 2006 355,518 553,751 Institutional Class Shares Six months ended June 29, 2007 607,863  Year ended December 31, 2006 822,640 1,077,138 Diversified Income Plus Fund Class A Shares Six months ended June 29, 2007 3,886,597  Period ended December 31, 2006 (a) 1,061,942  Year ended October 31, 2006 7,897,336  Class B Shares Six months ended June 29, 2007 52,421  Period ended December 31, 2006 (a) 18,633  Year ended October 31, 2006 207,527  Institutional Class Shares Six months ended June 29, 2007 281,946  Period ended December 31, 2006 (a) 57,908  Year ended October 31, 2006 271,664  (a) For the period from November 1, 2006, to December 31, 2006. Distributions from Real Estate Securities Fund to shareholders, by class, for the year ended December 31, 2006, were $66,807 and $128,694 from return of capital for Class A and Institutional Class, respectively. (6) SECURITY TRANSACTIONS (A) Purchases and Sales of Investment Securities  For the six months ended June 29, 2007, the cost of purchases and the proceeds from sales of investment securities other than U.S. Government and short-term securities were as follows: In thousands Fund Purchases Sales Real Estate Securities Fund $ 33,744 $ 23,600 Diversified Income Plus Fund 160,008 122,640 Purchases and sales of U.S. Government securities were: In thousands Fund Purchases Sales Diversified Income Plus Fund $ 24,460 $ 16,763 (B) Investments in Restricted Securities  Certain Funds may own restricted securities that were purchased in private placement transactions without registration under the Securities Act of 1933. Unless such securities subsequently become registered, they generally may be resold only in privately negotiated transactions with a limited number of purchasers. Currently no Funds hold such securities. The Funds have no right to require registration of unregistered securities. (C) Investments in High-Yielding Securities  The Funds may invest in high-yielding securities. These securities will typically be in the lower rating categories or will be non-rated and generally will involve more risk than securities in the higher rating categories. Lower rated or unrated securities are more likely to react to developments affecting market risk and credit risk than are more highly rated securities, which react primarily to movements in the general level of interest rates. (D) Investments in Options and Futures Contracts  The movement in the price of the security underlying an option or futures contract may not correlate perfectly with the movement in the prices of the portfolio securities being hedged. A lack of correlation could render the Funds hedging strategy unsuccessful and could result in a loss to the Fund. In the event that a liquid secondary market would not exist, the Fund could be prevented from entering into a closing transaction, which could result in additional losses to the Fund. (E) Written Option Contracts  The number of contracts and premium amounts associated with call option contracts written during the six months ended June 29, 2007, were as follows: Diversified Income Plus Fund Number of Premium Contracts Amount Balance at January 1, 2007  $  Opened 7 12,188 Closed   Expired   Exercised     Balance at June 29, 2007 7 $ 12,188 32 Notes to Financial Statements June 29, 2007 (unaudited) (7) INVESTMENTS IN AFFILIATES Affiliated issuers, as defined under the Investment Company Act of 1940, include those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of an issuer, or any affiliated mutual fund. A summary of transactions for the six months ended June 29, 2007, in Thrivent Money Market Fund, is as follows: Gross Gross Balance of Dividend Income Purchases and Sales and Shares Held Value January 1, 2007  Fund Additions Reductions June 29, 2007 June 29, 2007 June 29, 2007 Real Estate Securities Fund $14,345,045 $13,672,572 3,174,047 $3,174,047 $ 54,732 Diversified Income Plus Fund 12,574,400 8,783,066 7,706,512 7,706,512 183,659 Total Value and Dividend Income A summary of transactions for the six months ended June 29, 2007, in Thrivent Financial Securities Lending Trust, is as follows: Gross Gross Balance of Purchases and Sales and Shares Held Value Fund Additions Reductions June 29, 2007 June 29, 2007 Real Estate Securities Fund $80,594,585 $73,592,607 17,397,953 $17,397,953 Diversified Income Plus Fund 83,340,161 114,333,129 7,158,816 7,158,816 Total Value (8) SECURITY TRANSACTIONS WITH AFFILIATED FUNDS The Funds are permitted to purchase or sell securities from or to certain other Funds under specified conditions outlined in procedures adopted by the Board of Trustees of the Trust. The procedures have been designed to ensure that any purchase or sale of securities by the Fund from or to another fund or portfolio that is or could be considered an affiliate by virtue of having a common investment adviser (or affiliated investment advisers), common Trustees and/or common officers complies with Rule 17a-7 of the 1940 Act. Further, as defined under the procedures, each transaction is effected at the current market price. Pursuant to these procedures, during the six months ended June 29, 2007, Diversified Income Plus Fund engaged in purchases and sales of securities of $3,134,013 and $150,150, respectively. (9) RELATED PARTY TRANSACTIONS As of June 29, 2007, a related party held 1,183,298, or 19.2%, of Real Estate Securities Funds outstanding shares. 33 Notes to Financial Statements June 29, 2007 (unaudited) (10) SHARES OF BENEFICIAL INTEREST The Declaration of Trust permits the Trust to issue an unlimited number of full and fractional shares of beneficial interest of the Fund. During the six months ended June 29, 2007, the year and period ended December 31, 2006, and year ended October 31, 2006, transactions in Fund shares were as follows: Real Estate Securities Fund Class A Institutional Class Six Months Ended June 29, 2007 Shares Amount Shares Amount      Sold 709,490 $ 9,930,103 960,172 $ 12,867,603 Dividends and distributions reinvested 23,977 312,512 46,657 605,808 Redeemed (368,720) (5,066,947) (575,503) (7,846,909)     Net change 364,747 $ 5,175,668 431,326 $ 5,626,502 Year Ended December 31, 2006  Sold 936,037 $ 11,367,812 3,125,197 $ 37,459,765 Dividends and distributions reinvested 75,048 963,216 158,329 2,028,641 Capital contribution from adviser  31,439  49,849 Redeemed (145,707) (1,797,728) (1,175,056) (14,288,278)     Net Change 865,378 $ 10,564,739 2,108,470 $ 25,249,977 Diversified Income Plus Fund Class A Class B Institutional Class Six Months Ended June 29, 2007 Shares Amount Shares Amount Shares Amount        Sold 8,282,246 $ 57,599,682 33,189 $ 230,233 956,477 $ 6,659,944 Dividends and distributions reinvested 439,926 3,048,742 6,556 45,413 30,628 211,980 Redeemed (2,115,927) (14,723,197) (65,738) (457,055) (126,124) (875,981)       Net Change 6,606,245 $ 45,925,227 (25,993) $ (181,409) 860,981 $ 5,995,943 Period Ended December 31, 2006 (a)  Sold 2,202,970 $ 15,030,302 12,953 $ 87,907 169,013 $ 1,152,549 Dividends and distributions reinvested 117,547 806,470 2,263 15,526 5,788 39,714 Redeemed (584,365) (3,987,392) (26,614) (181,048) (24,148) (163,649)       Net Change 1,736,152 $ 11,849,380 (11,398) $ (77,615) 150,653 $ 1,028,614 Year Ended October 31, 2006  Sold 4,306,685 $ 28,014,839 17,526 $ 113,372 610,182 $ 3,981,168 Dividends and distributions reinvested 857,313 5,538,631 24,164 155,968 24,610 159,237 Redeemed (6,139,059) (39,536,691) (227,488) (1,463,782) (437,305) (2,835,896)       Net Change (975,061) $ (5,983,221) (185,798) $ (1,194,442) 197,487 $ 1,304,509 (a) For the period from November 1, 2006 through December 31, 2006 34 This page intentionally left blank. 35 Thrivent Mutual Funds Thrivent Mutual Funds Financial Highlights Financial Highlights  continued F O R A S H A R E O U T S T A N D I N G T H R O U G H O U T E A C H P E R I O D (a) R A T I O S / S U P P L E M E N T A L D A T A Ratios to Average Net Assets Before Expenses Less Distributions Ratios to Average Net Waived, Credited or Paid Income from Investment Operations from Assets (d) Directly (d) Net Asset Net Realized Net Net Asset Value, Net and Unrealized Total from Net Realized Value, Net Assets Net Net Portfolio Beginning Investment Gain/(Loss) on Investment Investment Gain on Return of Total End of Total End of Period Investment Investment Turnover of Period Income/(Loss) Investments (b) Operations Income Investments Capital Distributions Period Return (c) (in millions) Expenses Income/(Loss) Expenses Income (Loss) Rate REAL ESTATE SECURITIES FUND Class A Shares Six Months Ended 6/29/2007 (unaudited) $13.34 $0.12 $(0.92) $(0.80) $(0.15) $ $ $(0.15) $12.39 (6.08)% $27.1 0.99% 1.88% 1.53% 1.33% 32% Year Ended 12/31/2006 10.42 0.23 3.30 3.53 (0.26) (0.31) (0.04) (0.61) 13.34 34.27% 24.3 0.48% 2.01% 1.60% 0.89% 70% Period Ended 12/31/2005 (e) 10.00 0.11 0.48 0.59 (0.11) (0.04) (0.02) (0.17) 10.42 5.90% 10.0 1.06% 2.30% 2.30% 1.07% 16% Institutional Class Shares Six Months Ended 6/29/2007 (unaudited) 13.35 0.14 (0.92) (0.78) (0.17)   (0.17) 12.40 (5.91)% 49.3 0.63% 2.22% 0.99% 1.87% 32% Year Ended 12/31/2006 10.42 0.31 3.29 3.60 (0.32) (0.31) (0.04) (0.67) 13.35 34.96% 47.3 0.00% 2.51% 1.06% 1.45% 70% Period Ended 12/31/2005 (e) 10.00 0.12 0.49 0.61 (0.13) (0.04) (0.02) (0.19) 10.42 6.11% 14.9 0.31% 3.34% 1.61% 2.04% 16% DIVERSIFIED INCOME PLUS FUND Class A Shares Six Months Ended 6/29/2007 (unaudited) 6.88 0.16 (0.09) 0.07 (0.16)   (0.16) 6.79 1.02% 181.8 0.91% 5.05% 1.09% 4.87% 85% Period Ended 12/31/2006 (f) 6.70 0.05 0.18 0.23 (0.05)   (0.05) 6.88 3.50% 138.8 1.08% 4.80% 1.25% 4.63% 16% Year Ended 10/31/2006 6.41 0.43 0.29 0.72 (0.43)   (0.43) 6.70 11.77% 123.4 0.98% 6.66% 1.15% 6.49% 170% Year Ended 10/31/2005 6.71 0.46 (0.27) 0.19 (0.49)   (0.49) 6.41 2.91% 124.3 0.95% 6.99% 1.13% 6.82% 57% Period Ended 10/31/2004 (g) 6.54 0.22 0.18 0.40 (0.23)   (0.23) 6.71 6.32% 138.9 1.07% 6.82% 1.14% 6.75% 55% Year Ended 4/30/2004 6.27 0.46 0.28 0.74 (0.47)   (0.47) 6.54 12.08% 135.1 1.10% 6.98% 1.10% 6.98% 91% Year Ended 4/30/2003 6.19 0.50 0.08 0.58 (0.50)   (0.50) 6.27 10.59% 117.4 0.93% 8.72% 1.03% 8.62% 103% Year Ended 4/30/2002 6.76 0.54 (0.56) (0.02) (0.55)   (0.55) 6.19 (0.26)% 118.6 1.00% 8.41% 1.17% 8.24% 72% Class B Shares Six Months Ended 6/29/2007 (unaudited) 6.88 0.14 (0.11) 0.03 (0.12)   (0.12) 6.79 0.46% 2.8 2.06% 3.89% 2.24% 3.72% 85% Period Ended 12/31/2006 (f) 6.70 0.04 0.18 0.22 (0.04)   (0.04) 6.88 3.32% 3.0 2.17% 3.77% 2.34% 3.60% 16% Year Ended 10/31/2006 6.41 0.37 0.29 0.66 (0.37)   (0.37) 6.70 10.64% 3.0 2.01% 5.75% 2.18% 5.58% 170% Year Ended 10/31/2005 6.72 0.40 (0.28) 0.12 (0.43)   (0.43) 6.41 1.74% 4.1 1.95% 6.02% 2.12% 5.85% 57% Period Ended 10/31/2004 (g) 6.54 0.19 0.19 0.38 (0.20)   (0.20) 6.72 5.95% 5.9 2.05% 5.84% 2.11% 5.78% 55% Year Ended 4/30/2004 6.27 0.40 0.28 0.68 (0.41)   (0.41) 6.54 11.06% 6.1 2.01% 6.07% 2.01% 6.07% 91% Year Ended 4/30/2003 6.19 0.45 0.08 0.53 (0.45)   (0.45) 6.27 9.61% 6.0 1.84% 7.81% 2.01% 7.64% 103% Year Ended 4/30/2002 6.76 0.49 (0.56) (0.07) (0.50)   (0.50) 6.19 (1.02)% 8.2 1.74% 7.67% 1.93% 7.48% 72% Institutional Class Shares Six Months Ended 6/29/2007 (unaudited) 6.88 0.17 (0.08) 0.09 (0.18)   (0.18) 6.79 1.27% 12.7 0.53% 5.44% 0.71% 5.26% 85% Period Ended 12/31/2006 (f) 6.70 0.05 0.19 0.24 (0.06)   (0.06) 6.88 3.59% 7.0 0.66% 5.15% 0.83% 4.98% 16% Year Ended 10/31/2006 6.41 0.45 0.30 0.75 (0.46)   (0.46) 6.70 12.29% 5.8 0.54% 6.84% 0.72% 6.66% 170% Year Ended 10/31/2005 6.71 0.49 (0.27) 0.22 (0.52)   (0.52) 6.41 3.36% 4.3 0.50% 7.42% 0.67% 7.25% 57% Period Ended 10/31/2004 (g) 6.54 0.24 0.18 0.42 (0.25)   (0.25) 6.71 6.56% 4.3 0.61% 7.28% 0.68% 7.21% 55% Year Ended 4/30/2004 6.27 0.48 0.29 0.77 (0.50)   (0.50) 6.54 12.56% 3.8 0.67% 7.41% 0.67% 7.41% 91% Year Ended 4/30/2003 6.19 0.51 0.09 0.60 (0.52)   (0.52) 6.27 10.88% 3.3 0.67% 8.98% 0.67% 8.98% 103% Year Ended 4/30/2002 6.76 0.56 (0.57) (0.01) (0.56)   (0.56) 6.19 0.05% 2.7 0.68% 8.73% 0.68% 8.73% 72% (a) All per share amounts have been rounded to the nearest cent. (d) Computed on an annualized basis for periods less than one year. (b) The amount shown may not correlate with the change in aggregate gains and losses of portfolio securities due to the timing of sales and redemptions of (e) Since inception, June 30, 2005. fund shares. (f) For the period from November 1, 2006 to December 31, 2006. (c) Total investment return assumes dividend reinvestment and does not reflect any deduction for sales charges. Not annualized for periods less than one year. (g) For the period from May 1, 2004 to October 31, 2004. The accompanying Notes to Financial Statements are an integral part of this schedule. The accompanying Notes to Financial Statements are an integral part of this schedule. 36 37 Additional Information (unaudited) Proxy Voting The policies and procedures that the Trust uses to determine how to vote proxies relating to portfolio securities are attached to the Trusts Statement of Additional Information. You may request a free copy of the Statement of Additional Information or the report of how the Trust voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 by calling 1-800-847-4836. You also may review the Statement of Additional Information or the report of how the Trust voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 at the Thrivent Financial web site (www.thrivent.com) or the SEC web site (www.sec.gov). Quarterly Schedule of Portfolio Holdings The Trust files its Schedule of Portfolio Holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. You may request a free copy of the Trusts Forms N-Q by calling 1-800-847-4836. The Trusts Forms N-Q also are available on the Thrivent Financial web site (www.thrivent.com) or the SEC web site (www.sec.gov). You also may review and copy the Forms N-Q for the Trust at the SECs Public Reference Room in Washington, DC. You may get information about the operation of the Public Reference Room by calling 1-800-SEC-0330. 38 This page intentionally left blank. 39 This page intentionally left blank. 40 Item 2. Code of Ethics Not applicable to semiannual report Item 3. Audit Committee Financial Expert Not applicable to semiannual report Item 4. Principal Accountant Fees and Services Not applicable to semiannual report Item 5. Audit Committee of Listed Registrants Not applicable. Item 6. Schedule of Investments The applicable Schedule of Investments are included in the report to shareholders filed under Item 1. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures by which shareholders may recommend nominees to registrant's board of trustees. Item 11. Controls and Procedures (a)(i) Registrant's President and Treasurer have concluded that registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act) are effective, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (a)(ii) Registrant's President and Treasurer are aware of no change in registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act) that occurred during registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, registrant's internal control over financial reporting. Item 12. Exhibits (a) Certifications pursuant to Rules 30a-2(a) and 30a-2(b) under the Investment Company Act of 1940 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 24, 2007 THRIVENT MUTUAL FUNDS By: /s/ Pamela J. Moret Pamela J. Moret President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: August 24, 2007 By: /s/ Pamela J. Moret Pamela J. Moret President Date: August 24, 2007 By: /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
